 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Episcopal Community of St. Petersburg, d/b/aSuncoast Manor and United Food and Commer-cial Workers Local 1776, Professional andHealth Care Division International Union,AFL-CIO-CLC. Case 12-CA-9764August 20, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 30, 1981, the National Labor Re-lations Board issued its Decision and Order' in theabove-entitled proceeding, in which it granted theGeneral Counsel's Motion for Summary Judgmentand found that The Episcopal Community of St.Petersburg, d/b/a Suncoast Manor, herein calledRespondent, violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, by re-fusing to bargain collectively with United Foodand Commercial Workers Local 1776, Professionaland Health Care Division, United Food and Com-mercial Workers International Union, AFL-CIO-CLC, herein called the Union, following a Boardelection in Case 12-RC-6062 and the Union's certi-fication as the exclusive collective-bargaining rep-resentative of Respondent's employees in the unitfound appropriate. On May 24, 1982, the Board no-tified the parties that it had decided sua sponte toreconsider its Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having reviewed the record in this proceeding,we hereby reaffirm our previous Decision exceptthat we find that the Employer's argument that theexclusion of certain dietary department employeesfrom the unit constituted an undue proliferation ofhealth care bargaining units was not raised in theunderlying representation case and therefore is notproperly before the Board in this proceeding.This case involves Respondent's test of theBoard's certification of the Union as the exclusivebargaining representative of a unit of service andmaintenance employees. In the underlying repre-sentation proceeding Respondent argued that itwas a joint employer with ARA Services of the di-etary employees and therefore those employeesshould be included in the petitioned-for unit. TheRegional Director for Region 12 found that Re-spondent and ARA Services were not joint em-ployers and subsequently excluded the dietary stafffrom the unit found appropriate. Thereafter Re-' 258 NLRB 1279.263 NLRB No. 79spondent filed a request for review of the RegionalDirector's decision. The Board in denying the re-quest for review found it unnecessary to reach thejoint-employer issue on grounds that even if Re-spondent and ARA Services were joint employersit was not necessary to include the employees ofthe joint employer, ARA Services, since they hada different employer (than solely Respondent) andwould constitute a separate appropriate unit. Subse-quently, Respondent refused to bargain with theUnion and the General Counsel moved for sum-mary judgment on the complaint alleging that Re-spondent's refusal to bargain constituted a violationof Section 8(a)(5) and (1) of the Act.In its answer to the Motion for Summary Judg-ment, Respondent affirmatively argued that "exclu-sion of dietary employees ...constitutes an undueproliferation of health care bargaining units ... ."The Board in granting the General Counsel'sMotion for Summary Judgment concluded that Re-spondent raised this argument in the underlyingrepresentation proceeding and that Respondent wastherefore precluded from relitigating the issue inthe instant proceeding. Upon reexamination of therecord, we find that, while Respondent made apassing reference to the health care issue in the un-derlying representation case, it did not argue thepoint to the Board.Respondent initally moved to dismiss the petitionon the ground that directing an election in the peti-tioned-for unit would result in an "unnecessaryfragmentation of the Employer's workforce"; how-ever, Respondent did not assert that it was a healthcare institution invoking the congressional admoni-tion against the proliferation of units in the healthcare industry. Indeed, in its request for review, Re-spondent appears to concede that it is not a healthcare institution. Thus, in describing the health carefacility3 which services Respondent's retirementcommunity, Respondent states, "While health careis an integral part of the services provided by theEmployer, it is not their primary mission nor theapex of this operation. .... It would be impossiblefor Suncoast to provide nursing home care of theirentire membership. There was never any discussionor intent that Suncoast become a nursing home."In these circumstances, we find that Respond-ent's brief reference to fragmentation of its workforce and to units in the nursing home/health careindustry does not constitute an argument that it is ahealth care institution or that the unit found appro-priate results in an undue proliferation of healthcare bargaining units. As these arguments couldhave been, but were not, raised in the underlyingrepresentation case, we find that Respondent is not584 SUNCOAST MANORentitled to litigate these matters in this unfair laborpractice proceeding.On the basis of the foregoing, we hereby affirmour original findings, conclusions of law, and Orderexcept as modified above.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms the original Deci-sion and Order in this proceeding, except as modi-fied, and orders that the Respondent, The Episco-pal Community of St. Petersburg, d/b/a SuncoastManor, St. Petersburg, Florida, its officers, agents,successors, and assigns, shall take the action setforth in the Board's original Order (258 NLRB1279).585